Citation Nr: 0333472	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  03-25 389	)	DATE
	)
	)


THE ISSUE

Whether prior decisions of the Board of Veterans' Appeals 
(Board) promulgated in September 1971, February 1974, July 
1975, March 1977, April 1985, September 1986, May 1989, 
October 1991, June 1993, July 1994, August 1997, October 
1998, and February 2000 should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

(The issues of entitlement to earlier effective dates for the 
assignment of a total rating based upon individual 
unemployability (TDIU) and for eligibility to Dependents' 
Educational Assistance under 38 U.S.C. chapter 35, 
entitlement to reimbursement for unauthorized medical 
expenses, as well as entitlement to service connection for a 
gastrointestinal disorder, will be the subject of separate 
decisions under a different docket number).


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at 
Law



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board pursuant to a December 
2002 Order by the United States Court of Appeals for Veterans 
Claims (Court), and an underlying Joint Motion, which found 
that the veteran was alleging entitlement to an earlier 
effective date for a TDIU based on allegations of CUE in 
multiple prior Board decisions, insofar as these decisions 
denied service connection for prostatitis and/or an acquired 
psychiatric disorder.


FINDINGS OF FACT

1.  The moving party failed to clearly and specifically set 
forth any alleged errors of fact or law in the Board actions 
of September 1971, June 1993, July 1994, August 1997, and 
October 1998, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.

2.  The October 1991 Board decision, to the extent it found 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, was upheld by the Court in 
December 1992.  

3.  The Court's December 1992 memorandum decision vacated the 
Board's October 1991 decision to the extent it denied service 
connection for scarring of the penis and denied reopening of 
the claim of service connection for prostatitis.

4.  The Board decisions of February 2000 were vacated by a 
July 2001 Court Order.

5.  The Board decisions of February 1974, July 1975, March 
1977, April 1985, September 1986, and May 1989 correctly 
applied existing statutes and/or regulations and were 
consistent with and supported by the evidence then of record.

6.  To the extent error was committed in the Board decisions 
of February 1974, July 1975, April 1985, March 1977, 
September 1986, and May 1989, the evidence does not show 
that, had it not been made, it would have manifestly changed 
the outcome; it is not absolutely clear that a different 
result would have ensued.


CONCLUSIONS OF LAW

1.  Because the requirements for a motion for revision of a 
decision based on CUE have not been met with respect to the 
Board actions promulgated in September 1971, June 1993, 
August 1997, and October 1998, the motion must be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404 (2002).

2.  The Board has no authority to address any allegation of 
CUE with respect to the October 1991 Board decision to the 
extent that decision determined new and material evidence had 
not been received to reopen a claim of service connection for 
a psychiatric disorder.  38 C.F.R. § 20.1400(b) (2002).

3.  The Board decisions of February 2000, and the October 
1991 determination regarding the prostatitis claim, are not 
final Board decisions subject to review for CUE.  38 C.F.R. 
§ 20.1400 (2002).

4.  The Board decisions promulgated in February 1974, July 
1975, March 1977, April 1985, September 1986, and May 1989 
did not contain CUE.  38 U.S.C.A. §§ 501(a), 7111 (West 
2002); 38 C.F.R. § 20.1403 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that CUE has been alleged with respect to 
multiple prior Board decisions, to the extent these decisions 
denied service connection for prostatitis and/or an acquired 
psychiatric disorder.  As noted in the Joint Motion which was 
the basis for the Court's December 2002 Order, the veteran 
has submitted various statements over the years in which the 
parties agreed he had alleged entitlement to an earlier 
effective date for TDIU on the basis of CUE in prior Board 
decisions, even though he had never identified his 
allegations as such.  This Joint Motion specifically 
referenced statements from the veteran, beginning in April 
1985, in which he asserted that his service medical records 
showed that he had chronic prostatitis, as opposed to acute 
and transitory, and that he had had the disability since 
service.  He also referenced 38 C.F.R. §§ 3.301 and 3.303(b), 
as well as 38 U.S.C.A. § 331 in support of these allegations.  
Regarding his psychiatric disorder claim, it was noted that 
he asserted in a July 1990 statement that he had previously 
submitted service medical records reflecting he was treated 
in service for a nervous condition and that his "nerves" 
were abnormal on separation.  Further, the Joint Motion 
stated that, in sum, the veteran alleged that the Board 
erroneously and repeatedly denied his claims despite the 
evidence in his claims folder which supported entitlement 
thereto; that the Board had repeatedly ignored evidence in 
his file that warranted entitlement to service connection and 
TDIU under the spirit and letter of VA statutes and 
regulations.

The veteran's attorney submitted additional allegations of 
CUE on his behalf by statements dated in December 2002, 
January 2003, April 2003, and July 2003.  In the December 
2002 statement, the attorney asserted that the evidence of 
record reflected entitlement to service connection for each 
condition long before it was granted based on presumptive 
service connection, all theories of service connection now 
contained in 38 C.F.R. § 3.303, including continuity of 
symptomatology and chronicity, the presumptions of soundness 
and aggravation, and any other theory not specifically 
identified by the veteran.  Further, the attorney asserted 
that had the Board not repeatedly mischaracterized or ignored 
the evidence in the veteran's claims file, the outcome of 
each Board decision would have been manifestly different 
because service connection would have been granted initially, 
and in the alternative the claims would have been reopened 
because each time he submitted additional evidence, the 
evidence was new and material under the Secretary's then 
existing definition.  The attorney also referred to the 
holding of the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Andrews v. Principi, 25 Fed. 
Appx. 997 (Fed. Cir. 2001), which vacated the Court's 
decision to dismiss the veteran's CUE claim because he did 
not assert any error relating to the Board's decision.  The 
Federal Circuit held that the claimant in that case had 
specifically stated that he was challenging the RO's failure 
to consider all the evidence of record in its prior rating 
decisions.

The attorney's subsequent statements are consistent with the 
allegations advanced in the Joint Motion and the December 
2002 statement.  In addition, the attorney presented 
arguments in support of the veteran's claims of entitlement 
to an earlier effective date for TDIU and for reimbursement 
of unauthorized medical expenses.  These latter allegations 
will not be addressed in this decision but, as noted in the 
introduction, are addressed in separate Board decisions.

In September 1971, the Board determined that the veteran was 
not entitled to a permanent and total rating for pension 
purposes.  The issues of entitlement to service connection 
for prostatitis and/or an acquired psychiatric disorder were 
not addressed in this decision.

By a February 1974 decision, the Board, among other things, 
denied service connection for prostatitis and a psychiatric 
disorder.  In subsequent decisions promulgated in July 1975, 
March 1977, April 1985, September 1986, and May 1989, the 
Board found that new and material evidence had not been 
presented to reopen the prostatitis claim.  The Board also 
determined in the March 1977 and May 1989 decisions that new 
and material evidence had not been presented to reopen the 
psychiatric disorder claim.

In the October 1991 decision, the Board, in part, determined 
that new and material evidence had not been presented to 
reopen either the prostatitis or psychiatric disorder claims.  
The veteran appealed this decision to the Court.  By a 
December 1992 memorandum decision, the Court, in part, upheld 
the Board's determination that new and material evidence had 
not been presented to reopen the psychiatric disorder claim.  
However, the Court vacated the Board's October 1991 decision 
to the extent it determined new and material evidence had not 
been presented with respect to the prostatitis claim.  
Thereafter, the Board remanded the veteran's prostatitis 
claim in June 1993.  By the July 1994 decision the Board, 
among other things, granted service connection for 
prostatitis.

In August 1997, the Board determined, in part, that new and 
material evidence had been presented with respect to the 
psychiatric disorder claim, and remanded the case to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
additional development.  The RO subsequently granted service 
connection for an acquired psychiatric disorder by a June 
1998 rating decision.

In the October 1998 decision, the Board found that the 
veteran was entitled to a grant of service connection for 
Peyronie's disease, and that the criteria for a compensable 
evaluation for the prostatitis had not been met.  


Legal Criteria.  The provisions of 38 C.F.R. § 20.1403, set 
forth what constitutes CUE and what does not, and provide as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it was observed 
that Congress intended that the Department of Veterans 
Affairs (VA) adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation of 
claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 
16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in 
connection with House passage).  Accordingly, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior caselaw 
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

The Board notes that the original version of Rule 1404(b) (38 
C.F.R. § 20.1404(b)), stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, 
of fact or law in the Board decision, the 
legal or factual basis for such 
allegations, and why the result would 
have been manifestly different but for 
the alleged error.  Non-specific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.  

The Federal Circuit subsequently held that in the event that 
the moving party's motion does not adequately set forth 
specific grounds of CUE, the Board is precluded from deciding 
the motion on the merits.  Instead, the appellant's motion is 
to be dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  Accordingly, the Board 
issued an interim rule, effective July 10, 2001, which 
revised Rule 1404(b) as follows:

Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

66 Fed. Reg. 35,902-35,903 (July 10, 2001); 67 Fed. Reg. 
46,869-46,870 (July 17, 2002).

As an additional matter, the Board notes that on November 9, 
2000, Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, in Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc), the Court held that the provisions 
of the VCAA were not applicable to CUE motions regarding 
prior Board decisions.


Analysis.  Initially, the Board notes that, with respect to 
the allegations that it had ignored multiple allegations of 
CUE in the prior decisions, the majority of such allegations 
by the veteran that were identified in the Joint Motion were 
made prior to the 1997 enactment of 38 U.S.C.A. § 7111.  
Prior to the enactment of this statutory provision, a final 
Board decision could not be reviewed for CUE.  

The Board concludes that a valid claim of CUE regarding the 
Board actions promulgated in September 1971, June 1993, July 
1994, August 1997, and October 1998 has not been completed.  
See 38 C.F.R. § 20.1404(b).

As detailed above, the CUE allegations made by and on behalf 
of the veteran all essentially pertain to the denial of 
service connection for prostatitis and/or an acquired 
psychiatric disorder by prior Board decisions.  No other 
allegations of CUE appear to have been advanced by the 
veteran.  However, in none of these actions did the Board 
deny these specific claims.  The September 1971 decision 
pertained to a claim of entitlement to a permanent and total 
rating for pension purposes, and did not address service 
connection for prostatitis and/or a psychiatric disorder.  
Similarly, the October 1998 decision did not address the 
issue of service connection for either of these disabilities.  
In fact, service connection had already been established for 
both disabilities by the time of this decision.  Although the 
Board's actions in June 1993 and August 1997 did refer to 
these issues, these actions were remands for additional 
development, and did not actually deny service connection for 
either prostatitis or a psychiatric disorder.  Finally, the 
July 1994 Board decision established service connection for 
prostatitis.  Inasmuch as the Board's actions in September 
1971, June 1993, July 1994, August 1997, and October 1998, 
did not deny service connection for prostatitis and/or an 
acquired psychiatric disorder, and such denials are the basis 
of the veteran's CUE allegations, the Board finds that the 
moving party has failed to clearly and specifically set forth 
any alleged errors of fact or law in these prior Board 
actions, the legal or factual basis for such allegations, and 
why the result would have been manifestly different but for 
the alleged error.

The Board must emphasize that in a CUE motion, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged CUE, and that non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  See 38 C.F.R. § 20.1403.  Furthermore, motions 
which fail to comply with the requirement set forth in Rule 
1404(b) that a claimant specify the basis for his CUE claim 
are subject to dismissal without prejudice.  Disabled 
American Veterans, et al. v. Gober, supra.  Accordingly, in 
view of the fact that the veteran has failed to comply with 
Rule 1404(b) with respect to the Board actions promulgated in 
September 1971, June 1993, July 1994, August 1997, and 
October 1998, the Board has no alternative but to dismiss his 
motion for CUE without prejudice regarding these prior 
decisions.

Regarding the February 2000 Board decisions, the Board notes 
that they were vacated by the Court in July 2001.  Thus, 
there is no final Board decision of February 2000 upon which 
to allege a valid claim of CUE.  See 38 C.F.R. § 20.1400 (all 
final Board decisions are subject to revision on the basis of 
CUE) (Emphasis added).

The Board's October 1991 decision, to the extent it 
determined that new and material evidence had not been 
received to reopen the psychiatric disorder claim was upheld 
by the Court in December 1992.  Consequently, under 38 C.F.R. 
§ 20.1400(b), the Board has no authority to address any 
allegation of CUE with respect to the October 1991 decision 
to the extent it relates to this issue.

The Board notes that it does not appear the Court's decision 
in December 1992 regarding psychiatric disorder claim 
subsumes all of the prior Board's prior decisions on this 
claim.  Moreover, in a precedent opinion, VA's General 
Counsel held that where the Board had denied reopening of a 
final, unnapealed RO decision on the basis of new and 
material evidence not having been submitted, the RO decision 
was still subject to a claim of CUE.  VAOPGCPREC 14-95.  The 
Board sees no reason why the General Counsel's rationale for 
that opinion should not apply in the context of this case 
where the Court upheld the Board's determination that new and 
material evidence had not been received to reopen a 
previously denied claim.

The Court's December 1992 memorandum decision also vacated 
the October 1991 Board decision to the extent it determined 
new and material evidence had not been presented regarding 
the prostatitis claim.  As such, there was no final 
adjudication by the Board in the October 1991 decision 
regarding this issue upon which to allege a valid claim of 
CUE.  See 38 C.F.R. § 20.1400.

Turning to the Board decisions of February 1974, July 1975, 
April 1985, March 1977, September 1986, and May 1989, the 
Board notes that the veteran has alleged these decisions were 
the product of CUE because they did not consider the evidence 
in support of his claim.  Moreover, in these allegations the 
veteran has consistently emphasized the fact that his service 
medical records showed that he was diagnosed with "chronic" 
prostatitis, and that his post-service medical records showed 
continuity of symptomatology.  However, all of these 
aforementioned decisions noted, either explicitly or 
implicitly by reference to other Board decisions, the fact 
that the veteran's service medical records showed in-service 
treatment for prostatitis, and that he had an in-service 
diagnosis of "chronic" prostatitis.  The February 1974 and 
May 1989 decisions also noted the pertinent findings in the 
service medical records regarding his psychiatric disorder 
claim, while the March 1977 decision incorporated by 
reference the evidence in the February 1974 decision.  
Moreover, all of these decisions included an adequate summary 
of the post-service medical evidence that was pertinent to 
both claims.  In denying the veteran's prostatitis and 
psychiatric disorder claims by these decisions, the Board 
gave greater weight to other evidence of record.  Thus, the 
Board finds that to the extent the veteran's CUE allegations 
are that the evidence was not considered by the Board in 
these decisions, the allegations are without merit.  Rather, 
his allegations go to how the evidence was weighed or 
evaluated by the Board in these decisions, which does not 
constitute CUE under the law.  38 C.F.R. 
§ 20.1403(d)(3).

The veteran has also indicated that the law was not followed 
in his case, and specifically noted 38 C.F.R. §§ 3.301 and 
3.303(b), as well as 38 U.S.C.A. § 331, in support of these 
allegations.  

With respect to these allegations, the Board notes that the 
original denial by the Board of the prostatitis and 
psychiatric disorder claims in February 1974 did not refer to 
these specific regulatory or statutory provisions.  The Board 
notes, however, that 38 C.F.R. § 3.301, both in 1974 and 
presently, refers to line of duty and misconduct 
determinations, which does not appear to be applicable in the 
veteran's case; there is nothing in the record to indicate 
that the Board denied the claim on the basis of misconduct.  
Conversely, 38 C.F.R. § 3.303(b), both in 1974 and presently, 
refers to consideration of chronicity and continuity in 
claims of service connection, while 38 U.S.C.A. § 331 (now 
codified at 38 U.S.C.A. § 1131) refers to basic entitlement 
for peacetime disability compensation.  Thus, it appears that 
these regulatory and statutory provisions would be applicable 
in this case.  Nevertheless, the Board did refer to 38 
U.S.C.A. § 310 (now codified at 38 U.S.C.A. § 1110) in the 
February 1974, which refers to basic entitlement for wartime 
disability compensation.  In referring to this statutory 
provision, the Board stated, as a general proposition, that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  Here, the veteran's period of active service was 
during the Korean Conflict period of war.  38 C.F.R. § 3.2.  
As such, this statutory provision was for consideration in 
the Board's decision, and was considered therein.  

The Board also noted in the February 1974 decision that it 
must not only be shown that a disability was present in 
service, but that chronic or continuing disability resulting 
therefrom was either incurred or aggravated.  In short, while 
the Board did not specifically cite to the pertinent 
regulation regarding continuity and chronicity, those 
concepts were considered by the Board in the original 
decision.  

Based on the foregoing, the Board finds that the Board did 
consider the pertinent legal standards regarding service 
connection in the February 1974 decision, even though it did 
not specifically cite to all of the applicable statute and 
regulatory provisions.  Therefore, to the extent it was error 
for the Board to not cite to 38 C.F.R. §§ 3.301 and 3.303(b), 
as well as 38 U.S.C.A. § 331, in the February 1974 decision, 
the evidence does not show that, had it not been made, it 
would have manifestly changed the outcome; it is not 
absolutely clear that a different result would have ensued.  

The subsequent Board decisions pertained to whether new and 
material evidence had been received to reopen the previously 
denied claims of service connection for prostatitis and/or an 
acquired psychiatric disorder.  A review of these decisions 
reflects that the Board did cite to the pertinent statutory 
provisions, particularly 38 U.S.C.A. § 4004(b), which was the 
statutory basis for determinations of new and material 
evidence at the time of the July 1975, March 1977, April 
1985, September 1986, and May 1989 Board decisions.  In these 
decisions, the Board determined that the applicable standard 
had not been met.

The veteran's allegations of CUE are, in sum, that the 
evidence in support of his claim was not adequately 
considered, that the Board repeatedly mischaracterized the 
evidence and the law in effect at the time of these 
decisions, and that based on the law and evidence he should 
have been granted service connection in the first instance 
or, alternatively, the Board should have found that new and 
material evidence had been received to reopen his claims.  
However, as detailed above, a review of the February 1974, 
July 1975, March 1977, April 1985, September 1986, and May 
1989 Board decisions reflects that the Board provided an 
accurate summary of the evidence of record, as well as an 
accurate summary of the pertinent law and regulations 
regarding the veteran's claims.  To the extent the veteran 
alleges he was entitled to the benefits sought on appeal 
based on the evidence and law in effect at the time of these 
Board decisions, it goes to how the evidence was weighed 
and/or evaluated by the Board, which does not constitute CUE.  
38 C.F.R. § 20.1403(d)(3).

Based on the foregoing, the Board finds that the prior Board 
decisions of February 1974, July 1975, March 1977, April 
1985, September 1986, and May 1989 correctly applied existing 
statutes and/or regulations and was consistent with and 
supported by the evidence then of record.  Accordingly, the 
veteran's claim of CUE in these prior decisions must be 
denied.











ORDER

The CUE motion with respect to the Board actions promulgated 
in September 1971, June 1993, July 1994, August 1997, and 
October 1998, is dismissed without prejudice to refiling.

Inasmuch as the Board has no authority to address allegations 
of CUE with respect to the Board decisions promulgated in 
October 1991 and February 2000, the benefit sought on appeal 
is denied.

Inasmuch as the Board decisions Board decisions of February 
1974, July 1975, March 1977, April 1985, September 1986, and 
May 1989, did not contain CUE, the CUE motion is denied.  



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



